Exhibit 10.1
 
STOCK PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of December 30,
2009 by and among Apextalk Holdings, Inc., a Delaware corporation (the
“Company”), and the purchasers named on Exhibit A hereto (Collectively, the
“Purchasers” and individually, the “Purchaser”).
 
The parties hereto agree as follows:
 
    1.    Purchase of Common Stock

The Purchaser intends to be legally bound, hereby irrevocably agrees to purchase
from the Company 1,666,668 shares common stock (the “Common Shares”) at a
purchase price of $2.40 per share upon the terms and conditions set forth
hereinafter. The total amount of the purchase will be $4,000,000 payable to
Apextalk Holdings by separate payments within 90 days. The Company will issue
new shares for this transaction.


The Purchaser is delivering the payment (the “Purchase Price”) by a check made
payable to “Apextalk Holdings” with two fully executed copies of this Agreement
and a completed Investor Questionnaire (the “Investor Questionnaire”):


Apextalk Holdings, Inc.
637 Howard Street,
San Francisco, California, 94105
     Tel: (888) 228-2829
Fax: (415) 777-3646


The Purchaser understands that the Common Shares are being issued pursuant to
the exemption from the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”), provided by Regulation D Rule
506, or Regulation S of such Securities Act. As such, the Common Shares are only
being offered and sold to investors who qualify as “accredited investors” as
defined by Rule 501 of Regulation D of the Securities Act, and a limited number
of sophisticated investors, and persons who are not “US persons” as defined in
Regulation S under the Securities Act.  The Corporation is relying on the
representations made by the Purchaser in this Agreement that the Purchaser
qualifies as such an accredited, sophisticated, or non “US person” investor, and
the Purchaser is capable of evaluating the merits and risks of his investment in
the offering and has ability and capacity to protect his interests.  The Common
Shares are “restricted securities” for purposes of the United States securities
laws and cannot be transferred except as permitted under these laws.


2.            Representations and Warranties.


2.1.           The Corporation represents and warrants to, and agrees with the
Purchaser as follows, in each case as of the date hereof:


(a) The Corporation will be duly organized, validly existing and in good
standing under the laws of Delaware with full power and authority to own, lease,
license and use its properties and assets and to carry out the business as it
currently engages. The Corporation will be in good standing as a foreign
corporation in every jurisdiction in which its ownership, leasing, licensing or
use of property or assets or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the Corporation.
 
A-1

--------------------------------------------------------------------------------


 
(b) At the date of hereof, the Company has 459,706 shares of issued and
outstanding Common Stock, par value $0.001, and zero shares of issued and
outstanding preferred stock.


Each outstanding share of the Common Stock will be validly authorized, validly
issued, fully paid and non-assessable, without any personal liability attaching
to the ownership thereof and has not been issued and is not or will not be owned
or held in violation of any preemptive rights of stockholders. There will be no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Corporation or any security or other instrument which by its terms is
convertible into, exercisable for or exchangeable for capital stock of the
Corporation, except as set forth in Schedule 2.1(b). There will be no
outstanding security or other instrument which by its terms is convertible into
or exchangeable for capital stock of the Corporation, except as set forth in
Schedule 2.1(b).


(c) There will be no litigation, arbitration, claim, governmental or other
proceeding (formal or informal), or investigation pending or, to the best
knowledge of the officers of the Corporation, threatened with respect to the
Corporation, or any of its subsidiaries, operations, businesses, properties or
assets except as set forth in Schedule 2.1(c) or such as individually or in the
aggregate do not now have and could not reasonably be expected have a material
adverse effect upon the operations, business, properties or assets of the
Corporation.


(d) The Corporation will not be in violation of, or in default with respect to,
any law, rule, regulation, order, judgment or decree except as may be set forth
in Schedule 2.1(d) or such as in the aggregate do not now have and will not in
the future have a material adverse effect upon the operations, business,
properties or assets of the Corporation; nor will the Corporation be required to
take any action in order to avoid any such violation or default.


(e) The Corporation will have all requisite power and authority to execute,
deliver and perform its obligations under this Agreement, and (ii) to issue and
sell the shares.


(f) No consent, authorization, approval, order, license, certificate or permit
of or from, or declaration or filing with, any United States federal, state,
local, or other applicable governmental authority, or any court or any other
tribunal, is required by the Corporation for the execution, delivery or
performance by the Corporation of this Agreement or the issuance and sale of the
shares, except such filings and consents as may be required and have been or at
the initial closing will have been made or obtained under the laws of the United
States federal and state securities laws.
 
A-2

--------------------------------------------------------------------------------


 
(g) The execution, delivery and performance of this Agreement and the issuance
of the Common Shares will not violate or result in a breach of, or entitle any
party (with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Corporation's Articles of Incorporation or Bylaws of, or
violate any law, rule, regulation, order, judgment or decree binding upon, the
Corporation, or to which any of its operations, businesses, properties or assets
are subject, the breach, termination or violation of which, or default under
which, would have a material adverse effect on the operations, business,
properties or assets of the Corporation.


(h) The Common Shares will be validly authorized and, if and when issued in
accordance with the terms and conditions set forth in this Agreement, will be
validly issued, fully paid and non-assessable without any personal liability
attaching to the ownership thereof, and will not be issued in violation of any
preemptive or other rights of stockholders.


(i)This Agreement does not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.


2.2.           The Purchaser hereby represents and warrants to, and agrees with,
the Corporation as follows:


(a) The Purchaser is an “Accredited Investor” as that term is defined in Rule
501 (a) of Regulation D promulgated under the Securities Act, and as
specifically indicated in Exhibit I attached to this Agreement.


(b) The Purchaser is a “Sophisticated Investor” as that term is defined in Rule
506(b)(2)(ii) of Regulation D promulgated under the Securities Act.


(c)  The Purchaser is a resident of the jurisdiction set forth immediately below
his name on the signature pages hereto.


(d) The Purchaser is familiar with the Corporation's business, plans and
financial condition, the terms of the offering and any other matters relating to
the offering, the Purchaser has received all materials which have been requested
by the undersigned, has had a reasonable opportunity to ask questions of the
Corporation and its representatives, and the Corporation has answered all
inquiries that the Purchaser or the Purchaser representatives have put to it.
The Purchaser has had access to all additional information necessary to verify
the accuracy of the information set forth herein and any other materials
furnished herewith, and have taken all the steps necessary to evaluate the
merits and risks of an investment as proposed hereunder.
 
A-3

--------------------------------------------------------------------------------


 
(h) The Purchaser or the undersigned's purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the Purchaser in
connection with this transaction, and the undersigned's investment in the
Corporation hereunder is not material when compared to the undersigned's total
financial capacity.


(i) The Purchaser understands the various risks of an investment in the
Corporation as proposed herein and can afford to bear such risks, including,
without limitation, the risks of losing the entire investment.


(j) The Purchaser acknowledges that a limited market for the Common Shares
presently exists and none may develop in the future and that the Purchaser may
find it impossible to liquidate the investment at a time when it may be
desirable to do so, or at any other time.


(k) The Purchaser has been advised by the Corporation that none of the Common
Shares has been registered under the Securities Act, that the Common Stock will
be issued on the basis of the statutory exemption provided by Regulation D or
Regulation S promulgated under the Securities Act, or both, relating to
transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws; that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Corporation's reliance thereon is based in part upon the representations
made by the Purchaser in this Agreement.


(l) The Purchaser acknowledges that the Purchaser has been informed by the
Corporation of or is otherwise familiar with, the nature of the limitations
imposed by the Securities Act and the rules and regulations thereunder on the
transfer of the securities. In particular, the Purchaser agrees that no sale,
assignment or transfer of any of the securities shall be valid or effective, and
the Corporation shall not be required to give any effect to such a sale,
assignment or transfer, unless (i) the sale, assignment or transfer of such
securities is registered under the Securities Act, it being understood that the
securities are not currently registered for sale and that the Corporation has no
obligation or intention to so register the securities, except as contemplated by
the terms of this Agreement or (ii) such securities are sold, assigned or
transferred in accordance with all the requirements and limitations of Rule 144
under the Securities Act (it being understood that Rule 144 is not available at
the present time for the sale of the securities), or (iii) such sale, assignment
or transfer is otherwise exempt from registration under the Securities Act,
including Regulation S promulgated thereunder. The Purchaser further understands
that an opinion of counsel and other documents may be required to transfer the
securities.


(m)  The Purchaser acknowledges that the securities shall be subject to a stop
transfer order and the certificate or certificates evidencing any Common Shares
shall bear the following or a substantially similar legend or such other legend
as may appear on the forms of securities and such other legends as may be
required by state blue sky laws:
 
A-4

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE  SOLD, TRANSFERRED, PLEDGED,
ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR UNLESS
REOFFERED, SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.
 


(n) The Purchaser will acquire the Common Shares for the Purchaser's own account
(or for the joint account of the Purchaser and the Purchaser's spouse either in
joint tenancy, tenancy by the entirety or tenancy in common) for investment and
not with a view to the sale or distribution thereof or the granting of any
participation therein, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein.


(o)  No representation, guarantee or warranty has been made to the Purchaser by
any broker, the Corporation, any of the officers, directors, stockholders,
partners, employees or agents of either of them, or any other persons, whether
expressly or by implication, that:


(i) the Corporation or the Purchaser will realize any given percentage of
profits and/or amount or type of consideration, profit or loss as a result of
the Corporation's activities or the Purchaser's investment in the Corporation;
or


(ii) the past performance or experience of the management of the Corporation, or
of any other person, will in any way indicate the predictable results of the
ownership of the Securities or of the Corporation's activities.


(p) The Purchaser acknowledges that the representations, warranties and
agreements made by the Purchaser herein shall survive the execution and delivery
of this Agreement and the purchase of the Common Shares


2.3   Additional Representations and Warranties of Non-United States Persons.


(a)           At the time the Purchaser was offered the Common Shares, it was
not, and at the date hereof, is not a “U.S. Person” which is defined below:


(A)           Any natural person resident in the United States;
 
A-5

--------------------------------------------------------------------------------


 
 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
(C)
Any estate of which any executor or administrator is a U.S. person;



(D)           Any trust of which any trustee is a U.S. person;


 
(E)
Any agency or branch of a foreign entity located in the United States;



 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and



 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act) who
are not natural persons, estates or trusts.



“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(b)           The Purchaser understands that no action has been or will be taken
in any jurisdiction by the Corporation that would permit a public offering of
the Common Shares in any country or jurisdiction where action for that purpose
is required.


(c)           The Purchaser (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Common
Shares for the account or benefit of any U.S. person except in accordance with
one or more available exemptions from the registration requirements of the
Securities Act or in a transaction not subject thereto.


(d)           The Purchaser will not resell the Common Shares except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration under the Securities Act,
or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.
 
A-6

--------------------------------------------------------------------------------



 
(e)           The Purchaser will not engage in hedging transactions with regard
to shares of the Corporation prior to the expiration of the distribution
compliance period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in
Rule 903 of Regulation S, as applicable, unless in compliance with the
Securities Act; and as applicable, shall include statements to the effect that
the securities have not been registered under the Securities Act and may not be
offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the Securities Act, or
an exemption from the registration requirements of the Securities Act is
available.


(f)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the Securities Act), general solicitation or general
advertising in violation of the Securities Act has been or will be used nor will
any offers by means of any directed selling efforts in the United States be made
by the Purchaser or any of their representatives in connection with the offer
and sale of the Common Shares.
 
        3.            Covenants of the Corporation and Purchaser.
 
(a) The Corporation and the Purchaser are liable for, and shall pay, their own
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.
 
(b) As long as the Purchaser owns any of the Common Shares, the Corporation will
conduct its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business (including,
without limitation, all applicable local, state and federal environmental laws
and regulations), except for those laws, rules and regulations the failure to
comply with which would not have a material adverse effect.
 
4.            Indemnification. The Purchaser understands the meaning and legal
consequences of the representations and warranties contained in Section 2.2, and
agrees to indemnify and hold harmless the Corporation and each member, officer,
employee, agent or representative thereof against any and all loss, damage or
liability due to or arising out of a breach of any representation or warranty,
or breach or failure to comply with any covenant, of the Purchaser, whether
contained in this Agreement. Notwithstanding any of the representations,
warranties, acknowledgments or agreements made herein by the Purchaser, the
Purchaser does not thereby or in any other manner waive any rights granted to
the Purchaser under federal or state securities laws.


5.            Additional Information. The Purchaser hereby acknowledges and
agrees that the Corporation may make or cause to be made such further inquiry
and obtain such additional information as they may deem appropriate, with regard
to the suitability of the Purchaser.


6.             Modification. Neither this Agreement nor any provisions hereof
shall be waived, modified, discharged or terminated or by an instrument in
writing signed by the party against whom any such waiver, modification,
discharge or termination is sought.
 
A-7

--------------------------------------------------------------------------------


 
7.             Notices.  Any notice, demand or other communication that any
party hereto may be required, or may elect, to give to anyone interested
hereunder shall be deemed given (a) three (3) business days after mailing if
sent by registered or certified mail, return receipt requested, addressed to
such address as may be given herein, (b) immediately if delivered personally at
such address, including by overnight delivery service, or (c) immediately if
communicated by facsimile to the person entitled to such notice, provided,
however, that acknowledgment of the receipt of such facsimile notice is returned
to the person giving notice, it being understood that such acknowledgment shall
not be unreasonably withheld.  The addresses for such communications shall be:


                (a)  If to the Purchaser:                       Champion
Investors (China) LTD
                9 Division Street, Suite 201
New York, NY 10004
Tel: (888) 280 1227


 
 
(b)  If to the Company:                        Apextalk Holdings, Inc.
637 Howard Street
San Francisco, CA 94105
Tel: (888)228-2829


with a copy (which does not constitute a notice) to:


Anslow & Jaclin, LLP
Attn.: Kristina Trauger, Esq.
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Tel.: 732-4091212


8.             Counterparts. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each such
counterpart shall, for all purposes, constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart.


9.             Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and there are no
representations, covenants or other agreements except as stated or referred to
herein.


10.           Severability. Each provision of this Agreement is intended to be
severable from every other provision, and the invalidity or illegality of any
Portion hereof shall not affect the validity or legality of the remainder
hereof.


11.           Assignability. This Agreement is not transferable or assignable by
the Purchaser.


12.           Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California as applied to residents
of that State executing contracts wholly to be performed in that State without
regard to conflicts of laws principles.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.




A-8

--------------------------------------------------------------------------------







       
                  APEXTALK HOLDING, INC.
       
By:  
 Hui Liu         
 
 Name: Hui Liu
 Title: Chief Executive Officer
 
           
 
 
By:
 CHAMPION INVESTORS (CHINA) LTD
 
­­­­­­­­­­­­  Yi Bao Chen       ­­­­­­­­­­
      Name:  Yi Bao Chen       Title:  Chief Executive Officer

       




A-9


